DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s preliminary amendment filed 3/31/2020, are pending.   Claims 1, 7-9, 11-14, 23, 24, 27, 28, 3436, 92, 99, 103, 105, 106 and 108 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-9, 11-14, 23, 24, 27, 28, 3436, 92, 99, 103, 105, 106 and 108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a few droplet encapsulates comprising “glycerophospholipid moleclues,” does not reasonably provide enablement for droplet encapsulates comprising any non-polymeric amphipathic molecules generally, much less any hydrophobic medium (see e.g., current claims 36, 106 and 108), any membrane protein (see e.g., current claims 12 and 34), any non-polymeric amphipathic molecule, any aqueous medium (see e.g. claims 1, 7, 106 and 108).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. . 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1, 7-9, 11-14, 23, 24, 27, 28, 3436, 92, 99, 103, 105, 106 and 108 are so broad as to encompass: any droplet encapsulate in essentially any water-oil-water emulsion form. The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of components to the droplet encapsulate.  In this case the disclosure is limited to the characterization of a few droplet encapsulate species: i.e., those comprised of “glycerophospholipid moleclues” and it would require undue experimentation of the skilled artisan to make and use the droplet encapsulate comprising any of the listed components and exhibiting any of the function aspects claimed, such as for example being sensitive to a certain stimulus or recognizing surface species of a target cell.  The specification provides no guidance with regard to the making and using of any or all droplet encapsulate or that they would exhibit such functions. In view of the great breadth of the claims, amount of experimentation required to make and use 
	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claim broadly including a droplet encapsulate comprising any hydrophobic medium, any non-polymeric amphipathic molecules, any peptide, etc.  The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of droplet encapsulate having the desired biological characteristics/function is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
415 F.3d at 1316, 75 USPQ2d at 1329. See also< In re Hyatt, 211 F.3d 1367, 1372,54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101 and 102. In the 35 U.S.C. 102 rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 7, 36, 92 and 99 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weitz et al. (US 2006/096571).
	Regarding claim 1, Weitz et al. teaches multiple emulsions such as w/o/w emulsions. See generally, page 7, lines 16-32.  In such instances, the middle oil fluid reads on “a drop of hydrophobic medium” (current claim 36).  The inner fluid reads on “an aqueous droplet” comprising an aqueous medium (current claim 40).  The multiple emulsion can be formed with the use of amphiphilic species including “amphiphilic polymers and lipids” (current claim 48).  Page 17, lines 3-4.  This reads on “non-polymeric amphipathic molecules.”   Further, according to Weitz et al., “the amphiphilic species can spontaneously organize under certain conditions so that the amphiphilic species molecules orient substantially parallel to each other and are oriented substantially perpendicular to the interface between two adjoining fluids, such as an inner droplet 
	Regarding claim 7, Weitz et al. provides that:
As the amphiphilic species become organized, they may form a sheet, e.g., a substantially spherical sheet, with a hydrophobic surface and an opposed hydrophilic surface. Depending on the arrangement of fluids, the hydrophobic side may face inwardly or outwardly and the hydrophilic side may face inwardly or outwardly.  The resulting multiple emulsion structure may be a bilayer or a multi-lamellar structure.

(current claim 2) Page 17, line 29 - page 18, line 2.  The disclosure of “a sheet” is understood to read on the teaching of a monolayer and that both the peripheral and outer layer may be as such.  Further, the understanding is reason in view of the fact that it is taught that the structure “may be a bilayer or multi-lamellar” (current claim 3, in part and current claim 5).
Regarding claim 7, Figure 10 appears to illustrates an embodiment which reads on the claim.
	Regarding claims 36 and 92, Weitz et al. teaches the use of silicon oil and toluene in multiple emulsion.  See page 15, lines 26 and 27, and Fig. 18C.   Toluene reading on hydrocarbon.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8 and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weitz et al. (US 2006/096571) as applied to claims 1, 7, 36, 92 and 99 above, and further in view of Holden et al., J. Am. Chem. Soc. 2007, 129, 8650-8655.   
Teachings of Weitz et al. are discussed above. 
	Weitz et al. does not teach “a membrane protein” (see claims 8, 12, 14, 16, 18, 20, 22, 24, 28 and 33-35).  

It would have been prima facie obvious to one of ordinary skill in the art to modify the multiple emulsion composition of Weitz et al. so as to incorporate membrane proteins as taught by Holden et al.   In this instance, one of ordinary skill in the art would find motivation to combine the references in the express teaching of both references multiple emulsion compositions.   In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618